01/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0464


                                      DA 20-0464
                                   _________________

 JOSEPH RICHARD GOSS,

              Plaintiff and Appellant,

       v.
                                                                  ORDER
 USAA CASUALTY INSURANCE COMPANY,
 DIANN S. STEVENS, and DOES A-D, Inclusive,

              Defendants and Appellees.
                                _________________

       Upon consideration of Appellant’s motion for an extension of time to file his reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including March 8, 2021, within which to file his reply brief.
       No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                January 29 2021